EXHIBIT 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is entered into, effective as of August 7,
2003, between K2 Inc., a Delaware corporation (the “Corporation”) and
                                 (“Indemnitee”).

 

RECITALS

 

WHEREAS, it is essential to the Corporation to retain and attract as directors,
officers and agents the most capable persons available;

 

WHEREAS, Indemnitee is a director, officer or agent of the Corporation;

 

WHEREAS, both the Corporation and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors, officers
and agents of corporations; and

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability, in order to enhance Indemnitee’s continued and effective
service to the Corporation, and in order to induce Indemnitee to provide
services to the Corporation as a director, officer or agent, the Corporation
wishes to provide in this Agreement for the indemnification and advancement of
expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted by law and as set forth in this Agreement, and, to the extent
insurance is maintained, for the coverage of Indemnitee under the Corporation’s
directors’, officers’ and agents’ liability insurance policies.

 

NOW, THEREFORE, in consideration of the above premises and of Indemnitee’s
continuing to serve the Corporation directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:

 

AGREEMENT

 

1. Certain Definitions:

 

(a) Board: the Board of Directors of the Corporation.

 

(b) Change in Control: shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Act of 1934, as
amended), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation or a corporation owned directly or
indirectly by the shareholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation, is or becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Corporation representing 20% or more of the
total voting power represented by the Corporation’s then outstanding Voting
Securities, or (ii) during any period of

 



--------------------------------------------------------------------------------

two consecutive years, individuals who at the beginning of such period
constitute the Board and any new director whose election by the Board or
nomination for election by the Corporation’s shareholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority thereof, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies of consents by or on behalf of a
Person other than the Board, or (iii) the shareholders of the Corporation
approve a merger or consolidation of the Corporation with any other corporation,
other than a merger or consolidation that would result in the Voting Securities
of the Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation (in one transaction or
a series of transactions) of all or substantially all of the Corporation’s
assets.

 

(c) Disinterested Director: a director of the Corporation who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee and has no financial interest in the outcome of the Proceeding
(except insofar as such outcome may financially affect or has financially
affected the Corporation itself).

 

(d) Expenses: any expense, including attorneys’ costs and fees, amounts paid or
to be paid in settlement, judgments, fines, ERISA excise taxes and penalties,
any interest, assessments, or other charges imposed thereon, and any federal,
state, local, or foreign taxes imposed as a result of the actual or deemed
receipt of any payments under this Agreement, paid or incurred in connection
with investigating, defending, being a witness in, or participating in
(including on appeal), or preparing for any of the foregoing in, any Proceeding
relating to any Indemnifiable Event, including any expenses described above
relating to establishing a right to indemnification or to enforce the terms
hereof as set forth in Section 5.

 

(e) Indemnifiable Event: any event or occurrence that takes place either prior
to or after the execution of this Agreement, related to the fact that Indemnitee
is or was a director, officer or agent of the Corporation, or while a director,
officer or agent, is or was serving at the request of the Corporation as a
director, officer, employee, trustee, agent, limited partner, member or
fiduciary of another foreign or domestic corporation, partnership, joint
venture, employee benefit plan, trust, or other enterprise, or was a director,
officer, employee, or agent of a foreign or domestic corporation that was a
predecessor corporation of the Corporation (including any corporation acquired
by the Corporation) or of another enterprise at the request of such predecessor
corporation, or related to anything done or not done by Indemnitee in any such
capacity, whether or not the basis of the Proceeding is alleged action in an
official capacity as a director, officer, employee, or agent or in any other
capacity while serving as a director, officer, employee, or agent of the
Corporation, as described above.

 

(f) Independent Counsel: a law firm, a member of a law firm, or an independent
practitioner that has not performed services for the Corporation or the
Indemnitee in

 

2



--------------------------------------------------------------------------------

the previous five years, that is experienced in matters of corporation law and
shall include any person who, under the applicable standards of professional
conduct then prevailing, would not have a conflict of interest in representing
either the Corporation or the claimant in an action to determine the claimant’s
rights hereunder.

 

(g) Potential Change in Control: shall be deemed to have occurred if (i) the
Corporation enters into an agreement or arrangement, the consummation of which
would result in the occurrence of a Change in Control; (ii) any person
(including the Corporation) publicly announces an intention to take or to
consider taking actions that, if consummated, would constitute a Change in
Control; (iii) any person (other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation acting in such
capacity or a corporation owned, directly or indirectly, by the shareholders of
the Corporation in substantially the same proportions as their ownership of
stock of the Corporation), who is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Corporation representing 10% or more of the
combined voting power of the Corporation’s then outstanding Voting Securities,
increases his beneficial ownership of such securities by 5% or more over the
percentage so owned by such person on the date hereof, or (iv) the Board adopts
a resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.

 

(h) Proceeding: any threatened, pending, or completed action, suit, arbitration,
alternative dispute mechanism, inquiry, administrative or legislative hearing,
investigation or any other actual, threatened or completed proceeding, including
any and all appeals, whether conducted by the Corporation or any other party,
whether civil, criminal, administrative, investigative, or other, and in each
case whether or not commenced prior to the date of this Agreement, that relates
to an Indemnifiable Event.

 

(i) Reviewing Party: the person or body appointed in accordance with Section 3.

 

(j) Voting Securities: any securities of the Corporation entitled to vote
generally in the election of directors.

 

2. Agreement to Indemnify.

 

(a) Generally. In the event Indemnitee was, is, or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Proceeding by reason of (or arising in part out of) an
Indemnifiable Event, the Corporation shall indemnify Indemnitee from and against
any and all Expenses, liability and loss to the fullest extent permitted by
applicable law, as the same exists or may hereafter be amended or interpreted
(but in the case of any such amendment or interpretation, to the extent the
following is permissible, only to the extent that such amendment or
interpretation permits the Corporation to provide broader indemnification rights
than were permitted prior thereto). The parties hereto intend that this
Agreement shall provide for indemnification in excess of the minimum permitted
by statute.

 

(b) Expense Advances. If so requested by Indemnitee, the Corporation shall
advance any and all Expenses to Indemnitee (an “Expense Advance”) within thirty
(30) calendar days

 

3



--------------------------------------------------------------------------------

after the receipt by the Corporation of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of any Proceeding. Advances shall be made without
regard to Indemnitee’s ability to repay the Expenses and without regard to
Indemnitee’s ultimate entitlement to indemnification under the provisions of
this Agreement except in the case of Proceedings solely with respect to items
described in Section 4(c) (2), (3) or (4). The Indemnitee shall qualify for
advances solely upon the execution and delivery to the Corporation of an
undertaking in form and substance reasonably satisfactory to the Corporation
providing that the Indemnitee undertakes to repay the advances if and to the
extent that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Corporation. If Indemnitee has commenced legal proceedings in
a court of competent jurisdiction in the State of Delaware to secure a
determination that Indemnitee should be indemnified under applicable law, as
provided in Section 4(b) below, any determination made by the Reviewing Party as
defined in Section 3 below that Indemnitee would not be permitted to be
indemnified hereunder shall not be binding and Indemnitee shall not be required
to reimburse the Corporation for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or have lapsed). Indemnitee’s obligation to
reimburse the Corporation for Expense Advances shall be unsecured and no
interest shall be charged thereon.

 

(c) Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits in
defense of any Proceeding relating in whole or in part to an Indemnifiable Event
or in defense of any issue or matter therein, Indemnitee shall be indemnified
against all Expenses incurred in connection therewith.

 

(d) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
Expenses, but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

 

3. Reviewing Party.

 

(a) Prior to any Change in Control, the person, persons or entity (the
“Reviewing Party”) that shall determine whether Indemnitee is entitled to
indemnification in the first instance shall be (a) the Board of the Corporation
acting by a majority vote of Disinterested Directors, whether or not such
majority constitutes a quorum of the Board; (b) a committee of Disinterested
Directors designated by a majority vote of such directors, whether or not such
majority constitutes a quorum; or (c) if there are no Disinterested Directors,
or if the Disinterested Directors so direct, by Independent Counsel (as
described below in Section 3(b)) in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee.

 

(b) After a Change in Control, the Reviewing Party shall be the Independent
Counsel referred to below. With respect to all matters arising following a
Change in Control (other than a Change in Control approved by a majority of the
directors on the Board who were directors immediately prior to such Change in
Control) concerning the rights of Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or under applicable law or
the Corporation’s certificate of incorporation or by-laws

 

4



--------------------------------------------------------------------------------

now or hereafter in effect relating to indemnification for Indemnifiable Events,
the Corporation shall seek legal advice only from Independent Counsel selected
by Indemnitee and approved by the Corporation (which approval shall not be
unreasonably withheld) (the “Independent Counsel”). Such counsel, among other
things, shall render its written opinion to the Corporation and Indemnitee as to
whether and to what extent the Indemnitee should be permitted to be indemnified
hereunder. The Corporation agrees to pay the reasonable fees of the Independent
Counsel and to indemnify fully such counsel against any and all expenses
(including attorneys’ fees and expenses), claims, liabilities, loss, and damages
arising out of or relating to this Agreement or the engagement of Independent
Counsel pursuant hereto.

 

4. Indemnification Process and Appeal.

 

(a) Indemnification Payment. Indemnitee shall be entitled to indemnification of
Expenses actually and reasonably paid by Indemnitee, and shall receive payment
thereof, from the Corporation in accordance with this Agreement within thirty
(30) calendar days after Indemnitee has made written demand on the Corporation
for indemnification (which written demand shall include such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification), unless the Reviewing Party has provided a written
determination to the Corporation that Indemnitee is not entitled to
indemnification hereunder. The Reviewing Party making the determination with
respect to Indemnitee’s entitlement to indemnification shall notify Indemnitee
of such determination no later than two (2) business days after the
determination is made.

 

(b) Suit to Enforce Rights. If (i) no determination of entitlement to
indemnification shall have been made within thirty (30) calendar days after
Indemnitee has made a demand in accordance with Section 4(a), (ii) payment of
indemnification pursuant to Section 4(a) is not made within thirty (30) calendar
days after a determination has been made that Indemnitee is entitled to
indemnification, (iii) the Reviewing Party determines pursuant to Section 4(a)
that Indemnitee is not entitled to indemnification under this Agreement, or (iv)
Indemnitee has not received advancement of Expenses within thirty (30) calendar
days after making such a request in accordance with Section 2(b), then
Indemnitee shall have the right to enforce its indemnification rights under this
Agreement by commencing litigation in any court in the State of Delaware having
subject matter jurisdiction thereof and in which venue is proper seeking an
initial determination by the court or challenging any determination by the
Reviewing Party or any aspect thereof. The Corporation hereby consents to
service of process and to appear in any such proceeding. Any determination by
the Reviewing Party not challenged by the Indemnitee on or before the first
anniversary of the date of the Reviewing Party’s determination shall be binding
on the Corporation and Indemnitee.

 

(c) Defense to Indemnification. No payment pursuant to this Agreement shall be
made by the Corporation and it shall be a defense to any action brought by
Indemnitee against the Corporation to enforce this Agreement (other than an
action brought to enforce a claim for Expenses incurred in defending a
Proceeding in advance of its final disposition where the required undertaking
has been tendered to the Corporation) to indemnify Indemnitee for any Expenses
in connection with any Proceeding

 

5



--------------------------------------------------------------------------------

(1) where it is not permissible under applicable law for the Corporation to
indemnify Indemnitee for the amount claimed;

 

(2) for which payment has actually been made to Indemnitee under a valid and
collectible insurance policy except in respect of any excess beyond the amount
of payment under such insurance;

 

(3) for an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Corporation pursuant to the provisions of Section 16(b) of the
Exchange Act, the rules and regulations promulgated thereunder and amendments
thereto or similar provisions of any federal, state, or local statutory law; or

 

(4) initiated by Indemnitee against the Corporation or any director, officer or
agent of the Corporation unless (i) the Corporation has joined in or the Board
has consented to the initiation of such Proceeding; (ii) the Proceeding is one
to enforce indemnification rights under Section 5 herein; or (iii) the
Proceeding is instituted after a Change in Control.

 

(d) Admissibility of Determinations. Neither the failure of the Reviewing Party
or the Corporation (including its Board, independent legal counsel, or its
shareholders) to have made a determination prior to the commencement of such
action by Indemnitee that indemnification of the claimant is proper under the
circumstances because he has met the standard of conduct set forth in applicable
law, nor an actual determination by the Reviewing Party or Corporation
(including its Board, independent legal counsel, or its shareholders) that the
Indemnitee had not met such applicable standard of conduct, shall be admissible
as evidence in any such action for any purpose.

 

(e) Presumptions. To the maximum extent permitted by applicable law in making a
determination with respect to entitlement to indemnification (or advancement of
expenses) hereunder, the Reviewing Party shall presume that an Indemnitee is
entitled to indemnification (or advancement of expenses) under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 4(a) of this Agreement, and the Corporation shall have the burden of
proof to overcome that presumption in connection with the making by the
Reviewing Party of any determination contrary to that presumption. For purposes
of this Agreement, the termination of any Proceeding, by judgment, order,
settlement (whether with or without court approval), conviction, or upon a plea
of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.

 

5. Indemnification for Expenses Incurred in Enforcing Rights. The Corporation
shall indemnify Indemnitee against any and all Expenses described in Subsections
(i), (ii) and (iii) below and, if requested by Indemnitee, shall advance such
Expenses to Indemnitee on such terms and conditions as the Board deems
appropriate, that are incurred by Indemnitee in connection with any claim
asserted against or action brought by Indemnitee for

 

(i) enforcement of this Agreement,

 

6



--------------------------------------------------------------------------------

(ii) indemnification of Expenses or Expense Advances by the Corporation under
this Agreement or any other agreement or under applicable law or the
Corporation’s articles of incorporation or by-laws now or hereafter in effect
relating to indemnification for Indemnifiable Events, and/or

 

(iii) recovery under directors’, officers’ and agents’ liability insurance
policies maintained by the Corporation.

 

6. Notification and Defense of Proceeding.

 

(a) Notice. Indemnitee shall, as a condition precedent to his or her right to be
indemnified under this Agreement, give to the Corporation notice in writing as
soon as practicable of any Proceeding for which indemnity will or could be
sought under this Agreement. Notice to the Corporation shall be directed to K2
Inc., 2051 Palomar Airport Road, Carlsbad, CA 92009, Attention: General Counsel
(or such other address as the Corporation shall designate in writing to
Indemnitee). Notice shall be deemed received three (3) days after the date
postmarked if sent by prepaid mail, properly addressed. In addition, Indemnitee
shall give the Corporation such information and cooperation as it may reasonably
require and as shall be within Indemnitee’s power.

 

(b) Defense. With respect to any Proceeding as to which Indemnitee notifies the
Corporation of the commencement thereof, the Corporation will be entitled to
participate in the Proceeding at its own expense and except as otherwise
provided below, to the extent the Corporation so wishes, it may assume the
defense thereof with counsel reasonably satisfactory to Indemnitee. After notice
from the Corporation to Indemnitee of its election to assume the defense of any
Proceeding, the Corporation will not be liable to Indemnitee under this
Agreement or otherwise for any Expenses subsequently incurred by Indemnitee in
connection with the defense of such Proceeding other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ his own counsel in such Proceeding, but all Expenses related thereto
incurred after notice from the Corporation of its assumption of the defense
shall be at Indemnitee’s expense unless: (i) the employment of counsel by
Indemnitee has been authorized by the Corporation; (ii) Indemnitee has
reasonably determined that there may be a conflict of interest between
Indemnitee and the Corporation in the defense of the Proceeding; (iii) after a
Change in Control, the employment of counsel by Indemnitee has been approved by
the Independent Counsel; or (iv) the Corporation shall not within sixty (60)
calendar days in fact have employed counsel to assume the defense of such
Proceeding, in each of which cases all Expenses of the Proceeding shall be borne
by the Corporation; and (v) if the Corporation has selected counsel to represent
Indemnitee and other current and former directors and officers of the
Corporation in the defense of a Proceeding, and a majority of such persons,
including Indemnitee, reasonably object to such counsel selected by the
Corporation pursuant to this Section 6(b), then such persons, including
Indemnitee, shall be permitted to employ one (1) additional counsel of their
choice and the reasonable fees and expenses of such counsel shall be at the
expense of the Corporation; provided, however, that such counsel shall be chosen
from amongst the list of counsel, if any, approved by any company with which the
Corporation obtains or maintains insurance. In the event separate counsel is
retained by an Indemnitee pursuant to this Section 6(b), the Corporation shall
cooperate with Indemnitee with respect to the defense of the Proceeding,
including making documents,

 

7



--------------------------------------------------------------------------------

witnesses and other reasonable information related to the defense available to
the Indemnitee and such separate counsel pursuant to joint-defense agreements or
confidentiality agreements, as appropriate. The Corporation shall not be
entitled to assume the defense of any Proceeding brought by or on behalf of the
Corporation or as to which Indemnitee shall have made the determination provided
for in (ii) above. The foregoing shall not apply to actions by Indemnitee under
Section 5 herein.

 

(c) Settlement of Claims. The Corporation shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Corporation’s written consent; provided,
however, that if a Change in Control has occurred, the Corporation shall be
liable for indemnification of Indemnitee for amounts paid in settlement if the
Independent Counsel has approved the settlement. The Corporation shall not
settle any Proceeding in any manner that would impose any penalty or limitation
on Indemnitee without Indemnitee’s written consent. Neither the Corporation nor
the Indemnitee will unreasonably withhold their consent to any proposed
settlement. The Corporation shall not be liable to indemnify the Indemnitee
under this Agreement with regard to any judicial award if the Corporation was
not given a reasonable and timely opportunity, at its expense, to participate in
the defense of such action.

 

7. Establishment of Trust. In the event of a Change in Control or a Potential
Change in Control, the Corporation shall, upon written request by Indemnitee,
create a Trust for the benefit of the Indemnitee and from time to time upon
written request of Indemnitee shall fund the Trust in an amount sufficient to
satisfy any and all Expenses reasonably anticipated at the time of each such
request to be incurred in connection with investigating, preparing for,
participating in, and/or defending any Proceeding relating to an Indemnifiable
Event. The amount or amounts to be deposited in the Trust pursuant to the
foregoing funding obligation shall be determined by the Reviewing Party. The
terms of the Trust shall provide that upon a Change in Control, (i) the Trust
shall not be revoked or the principal thereof invaded, without the written
consent of the Indemnitee, (ii) the Trustee shall advance, within ten (10)
business days of a request by the Indemnitee, any and all Expenses to the
Indemnitee (and the Indemnitee hereby agrees to reimburse the Trust under the
same circumstances for which the Indemnitee would be required to reimburse the
Corporation under Section 2(c) of this Agreement), (iii) the Trust shall
continue to be funded by the Corporation in accordance with the funding
obligation set forth above, (iv) the Trustee shall promptly pay to the
Indemnitee all amounts for which the Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise, and (v) all unexpended
funds in the Trust shall revert to the Corporation upon a final determination by
the Reviewing Party or a court of competent jurisdiction, as the case may be,
that the Indemnitee has been fully indemnified under the terms of this Agreement
and/or the Proceeding for which the Trust was funded has been fully and finally
determined or withdrawn. The Trustee shall be chosen by the Indemnitee. Nothing
in this Section 7 shall relieve the Corporation of any of its obligations under
this Agreement. All income earned on the assets held in the Trust shall be
reported as income by the Corporation for federal, state, local, and foreign tax
purposes. The Corporation shall pay all costs of establishing and maintaining
the Trust and shall indemnify the Trustee against any and all expenses
(including attorneys’ fees), claims, liabilities, loss, and damages arising out
of or relating to this Agreement or the establishment and maintenance of the
Trust other than those attributable to the bad faith or gross negligence of the
Trustee.

 

8



--------------------------------------------------------------------------------

8. Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under the laws of the State of Delaware,
the certificate of incorporation, by-laws, applicable law, or otherwise. To the
extent that a change in applicable law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Corporation’s certificate of incorporation, by-laws, applicable law,
or this Agreement, it is the intent of the parties that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change.

 

9. Liability Insurance. To the extent the Corporation maintains an insurance
policy or policies providing directors’, officers’ or agents’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Corporation director, officer or agent.

 

10. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Corporation or any affiliate of
the Corporation against Indemnitee, Indemnitee’s spouse, heirs, executors, or
personal or legal representatives after the expiration of two (2) years from the
date of accrual of such cause of action, or such longer period as may be
required or permitted by federal or state law under the circumstances. Any claim
or cause of action of the Corporation or its affiliate shall be extinguished and
deemed released unless asserted by the timely filing of a legal action within
such period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action the shorter period shall
govern.

 

11. Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall
operate as a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver. Except as specifically
provided herein, no failure to exercise or any delay in exercising any right or
remedy hereunder shall constitute a waiver thereof.

 

12. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Corporation effectively to bring suit
to enforce such rights.

 

13. No Duplication of Payments. The Corporation shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, by law, or otherwise) of the amounts otherwise
indemnifiable hereunder.

 

14. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation, or otherwise to all or substantially all of the business
and/or assets of the Corporation, heirs, executors, estate and personal and
legal representatives. The Corporation shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation, or otherwise) to
all, substantially

 

9



--------------------------------------------------------------------------------

all, or a substantial part, of the business and/or assets of the Corporation, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform if no such succession
had taken place. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director, officer or agent of the Corporation
or of any other enterprise at the Corporation’s request.

 

15. Severability. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law. Furthermore, to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void, or otherwise
unenforceable, that is not itself invalid, void, or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, void, or unenforceable.

 

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.

 

18. Consent to Jurisdiction. The Corporation and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

 

19. Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Corporation at:

 

K2 Inc.

2051 Palomar Airport Road

Carlsbad, CA 92009

Attn: General Counsel

 

and to Indemnitee at:

 

 

--------------------------------------------------------------------------------

 

Notice of change of address shall be effective only when done in accordance with
this Section. All notices complying with this Section shall be deemed to have
been received on the date of delivery or on the third business day after
mailing.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.

 

Corporation:      

K2 INC., a Delaware corporation

        By:              

--------------------------------------------------------------------------------

           

Name:

Title

Indemnitee:

      By:              

--------------------------------------------------------------------------------

 

 

11